460 F.2d 298
Melvin Junior WELCH, Petitioner-Appellant,v.TEXAS BOARD OF PAROLE AND PARDON, Respondent-Appellee.
No. 72-1361 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 31, 1972.

Melvin Junior Welch, pro se.
Crawford C. Martin, Atty. Gen. of Tex., Roland Daniel Green, III, Asst. Atty. Gen., Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty Gen., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Appellant's petition to the district court in which he sought discharge from a Texas state detainer was dismissed as being frivolous.


2
In the absence of a certificate of probable cause, as is the case here, we are without jurisdiction to entertain his appeal.  Hooks v. 4th District Court of Appeal, Fla., 5 Cir., 1971, 442 F.2d 1042; Hines v. Pitcher, 5 Cir., 1961, 440 F.2d 792.  Cf. Stewart v. Beto, 5 Cir., 1971, 451 F.2d 185.  There has been no application to the district court for a certificate of probable cause despite notice to appellant of the jurisdictional defect.  The appeal will therefore be and it is


3
Dismissed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409